       Case 4:21-cv-04772-YGR Document 159-1 Filed 08/04/21 Page 1 of 9




                        UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                           STANDING ORDER IN CIVIL CASES
                               Judge Yvonne Gonzalez Rogers
                                  (Updated April 28, 2021)

1.       Conformity to Rules. Parties are expected to consult and comply with all provisions of
the Local Rules and the Federal Rules of Civil Procedure relating to motions, briefs,
continuances, and all other matters, unless specifically superseded by this Standing Order. Any
failure to comply with any of the rules and the Court’s Standing Order may be deemed sufficient
grounds for monetary sanctions, dismissal, entry of default judgment, or other appropriate
sanctions. Parties are advised that this Standing Order is subject to change without notice and
that they should check for the latest revisions on the Court’s website at
cand.uscourts.gov/ygrorders.

2.     Scheduling days. Prior to noticing a motion, parties shall check the scheduling
information on this Court’s website to confirm open and available dates. However, noticed days
may be reset as the Court’s calendar requires, with order of call to be determined by the Court.
Generally, the Court will schedule as follows:
       a.     Case Management Conferences are conducted on Mondays at 2:00 p.m.
       b.     Civil Law and Motion calendar is conducted on Tuesdays at 2:00 p.m.
       c.     Pretrial conferences are conducted on Fridays at 9:30 a.m. Trials are set to
              commence on Mondays at 8:00 a.m.
       d.     Before appearing for a matter before this Court, all parties shall check the Court’s
              calendar at cand.uscourts.gov to confirm that their matter is still on calendar.
              Frequently, the Court will issue a written order and vacate the hearing unless oral
              argument appears to be necessary. Where argument is allowed, the Court will
              attempt to advise counsel in advance of the issues to be addressed.
              In addition, if a written request for oral argument is filed before issuance of a
              ruling stating that a lawyer six or fewer years out of law school will conduct all or
              most of the oral argument, the Court will entertain oral argument on the principle
              that young lawyers need more opportunities for appearances than they typically
              receive.
              Telephonic appearances for motion hearings are disfavored. The Court will grant
              requests to appear by telephone only upon a compelling showing of good cause.
              The routine inconveniences of travel do not constitute good cause.
       e.     If a party intends to use audio-visual demonstratives during a hearing (e.g.,
              PowerPoint presentation), it shall provide a copy to opposing parties and the
              Court no fewer than 24 hours in advance of the hearing. If a party requires use
              of audio-visual equipment in the courtroom, the party shall contact the Courtroom
              Deputy, Frances Stone, to make an appointment to test that equipment on a date at
              least one day in advance of the hearing.
       Case 4:21-cv-04772-YGR Document 159-1 Filed 08/04/21 Page 2 of 9




3.     Changes to Court Calendar. No changes to the Court’s schedule shall be made except
by signed order of the Court and only upon a showing of good cause. Parties seeking to continue
hearings, request special status conferences, modify briefing schedules, or make any other
procedural changes shall submit a signed stipulation and proposed order, or, if a stipulation is not
possible, a Motion for Administrative Relief as contemplated by Civil Local Rule 7-11.
Continuances will be granted only upon a showing of good cause, particularly focusing on
evidence of diligence by the party seeking delay and of prejudice that may result if the
continuance is denied. Briefing schedules may not be changed without Court approval. The
Court generally will not approve elongated briefing schedules without sufficient explanation.
         Parties seeking to enlarge a filing deadline by way of a Motion for Administrative Relief
are admonished to file such a motion in advance of the filing deadline, rather than on the day the
filing is due. Parties are advised that requests which, in effect, do not allow the Court two weeks
from the filing of the last brief until the scheduled hearing date are likely to be denied.

4.      Notice of Hearing Location. Parties shall notice hearings for the Oakland Federal
District Courthouse, 1301 Clay Street, Courtroom 1, Fourth Floor. However, the courtroom
location is subject to change. Hearings may be held by Zoom videoconference at the Court’s
discretion. Parties should check the Court’s website, the case docket, and/or notifications posted
at the Courthouse on the hearing date.

5.      Chambers Copies. This requirement does not apply to self-represented litigants.
Chambers copy of all filings in excess of 15 pages, inclusive of exhibits and attachments,
whether electronically filed or manually filed at the Clerk’s Office, shall be submitted to the
Clerk’s Office in an envelope clearly marked with the case number and “YGR Chambers Copy”
for receipt by no later than 12:00 noon the second business day after the document is filed.
Submission by overnight delivery such as Federal Express or UPS is sufficient.
       a.      All chambers’ copies must be 3-hole punched in the left margin in a manner
               suitable for placement in a 3-ring binder.
       b.      Chambers copies must include tabs between exhibits and must fasten or attach
               pages of individual documents together so as to distinguish between separate
               documents. Do not use bottom tabs as they do not work well in binders.
       c.      Chambers copies in summary judgment motions: Chambers copies of all
               summary judgment motions and oppositions (including the brief, separate
               statement, declarations, exhibits, and other supporting documents) are required to
               be provided by the filing party in a 3-ring binder or binders with tabs separating
               documents. Submitting chambers copies of the reply documents in a binder is
               optional. This requirement does not apply to habeas corpus petitions or summary
               judgment motions in ERISA or Social Security cases.
       d.      Chambers copies in administrative motions to seal: As noted in paragraph 11
               below, parties shall provide chambers copies of the unredacted documents with
               proposed redacted material highlighted only. Parties shall not submit chambers
               copies of the redacted versions of documents they seek to seal.




                                                 2
       Case 4:21-cv-04772-YGR Document 159-1 Filed 08/04/21 Page 3 of 9




       e.      Chambers copies submitted without meeting the above requirements may be
               rejected, and the party may be required to re-submit.
       f.      In motions involving voluminous citations to evidence or records, parties are
               encouraged to submit chambers copies of their briefing in an electronic format
               with hyperlinks to the evidence, on flash drives or other removable media. Parties
               may request to submit such electronic copies in lieu of paper chambers copies.

6.     Case Management Conference. Joint case management statements are required and
must be filed seven days in advance of the initial case management conference date.
Updated joint case management statements are required and must be filed seven days in advance
of all other case management conferences. In cases involving litigants unrepresented by counsel,
the parties may file separate case management statements.
The format shall follow the Standing Order for All Judges of the Northern District of California
re: Contents of Joint Case Management Statement (“CAND CMC Order”) found on the Court’s
website at cand.uscourts.gov/ygr.
       a.      These conferences are intended to be substantive and productive. Accordingly,
               each party shall be represented at case management conferences by lead trial
               counsel or counsel with authority to enter into stipulations and make
               admissions pursuant to Fed. R. Civ. P. 16(a) and (c), as well as fully prepared to
               address all of the matters in the CAND CMC Order and Civil L.R. 16-10(b).
               Failure to do so shall be considered grounds for sanctions. Because of the
               substantive discussions that occur during case management conferences,
               telephonic appearances are disfavored.
       b.      The Court will grant requests to appear by telephone only upon a compelling
               showing of good cause. The routine inconveniences of travel do not constitute
               good cause.

7.      Proposed Orders Required. Each party filing or opposing any motion shall also serve a
proposed order that sets forth the relief or action sought and a short statement of the rationale of
the decision, including citation of authority that the party requests the Court to adopt, and
citations to the record evidence where applicable. The proposed order should be submitted at the
same time as the motion or opposition, with a courtesy copy emailed to
ygrpo@cand.uscourts.gov.

8.     Discovery and Discovery Motions. The Court does not routinely refer discovery
matters to a magistrate judge but may do so at its discretion. The provisions of this paragraph
apply only to cases in which discovery is supervised by this Court.
        Except as specifically set forth below, no motions regarding discovery disputes may be
filed without prior leave of Court.
       a.      Depositions: If a dispute arises during a deposition and involves a persistent
               obstruction of the deposition or a refusal to answer a material question on the
               basis of any ground other than privilege or the work-product doctrine, counsel
               may arrange a telephonic conference with the Court by contacting the Courtroom


                                                 3
Case 4:21-cv-04772-YGR Document 159-1 Filed 08/04/21 Page 4 of 9




     Deputy, Frances Stone, at (510) 637-3540. Any such conference shall be attended
     by the court reporter recording the deposition.
b.   Joint Discovery Letter: All other requests for discovery relief must be
     summarized by the parties in one joint letter brief no longer than four pages (two
     pages per side). In the joint letter brief, counsel must attest that, prior to filing the
     request for relief, counsel met and conferred in person, and then concisely
     summarize all remaining issues that counsel were unable to resolve. The parties
     may not file multiple joint letter briefs irrespective of the number of disputes
     then at-issue. If there are multiple disputes at issue, the parties may provide a list
     of disputes as part of their joint letter brief.
             The joint letter brief may cite to limited and specific legal authority only
     for resolution of dispositive issues. The joint letter brief may not be accompanied
     by declarations; however any specific excerpt of disputed discovery material may
     be attached. The Court will then advise the parties if additional briefing, a
     telephonic conference, or a personal appearance will be necessary.
     Note: Discovery letter briefs must be e-filed under the Civil Events category of
     Motions and Related Filings: Motions—General: “Discovery Letter Brief.”
c.   Stipulated Protective Orders:
     1.       Parties submitting proposed forms of stipulated protective order shall
              include the following language with respect to resolution of designation
              disputes:
              [6.3 Judicial Intervention.] If the Parties cannot resolve a challenge
      without court intervention, the parties shall follow the Court’s Standing Order in
      Civil Cases regarding Discovery and Discovery Motions. The parties may file a
      joint letter brief regarding retaining confidentiality within 21 days of the initial
      notice of challenge or within 14 days of the parties agreeing that the meet and
      confer process will not resolve their dispute, whichever is earlier. Failure by a
      Designating Party to file such discovery dispute letter within the applicable 21-
      or 14-day period (set forth above) with the Court shall automatically waive the
      confidentiality designation for each challenged designation. If, after submitting
      a joint letter brief, the Court allows that a motion may be filed, any such motion
      must be accompanied by a competent declaration affirming that the movant has
      complied with the meet and confer requirements imposed in the preceding
      paragraph. The Court, in its discretion, may elect to transfer the discovery
      matter to a Magistrate Judge.
              In addition, the parties may file a joint letter brief regarding a challenge
      to a confidentiality designation at any time if there is good cause for doing so,
      including a challenge to the designation of a deposition transcript or any
      portions thereof. If, after submitting a joint letter brief, the Court allows that a
      motion may be filed, any motion brought pursuant to this provision must be
      accompanied by a competent declaration affirming that the movant has complied
      with the meet and confer requirements imposed by the preceding paragraph.
      The Court, in its discretion, may elect to refer the discovery matter to a
      Magistrate Judge.


                                        4
     Case 4:21-cv-04772-YGR Document 159-1 Filed 08/04/21 Page 5 of 9




                  The burden of persuasion in any such challenge proceeding shall be on
           the Designating Party. Frivolous challenges, and those made for an improper
           purpose (e.g., to harass or impose unnecessary expenses and burdens on other
           parties) may expose the Challenging Party to sanctions. Unless the Designating
           Party has waived the confidentiality designation by failing to file a letter brief to
           retain confidentiality as described above, all parties shall continue to afford the
           material in question the level of protection to which it is entitled under the
           Producing Party’s designation until the court rules on the challenge.
           2.     The Northern District provides a model form of Stipulated Protective
                  Order for Standard Litigation at cand.uscourts.gov/model-protective-
                  orders. To the extent the parties’ proposed stipulated protective order
                  varies from the model, exclusive of paragraph 6.3 set forth above, the
                  parties shall submit a redline comparison with the model Stipulated
                  Protective Order for Standard Litigation, along with their electronic form
                  of proposed order, to ygrpo@cand.uscourts.gov.

9.   Motions for Summary Judgment.
     a.    Pre-filing Conference Required: Except as specifically set forth below, no
           motion for summary judgment pursuant to Rule 56 of the Rules of Civil
           Procedure may be filed without prior leave of Court. The moving party must file
           a letter, with a copy to Chambers and the opposing parties, to request a pre-filing
           conference, and propose a date and time for such conference. Pre-filing
           conferences are normally set for Wednesday or Friday afternoons at 2:00 p.m.
           unless circumstances and the Court’s calendar require otherwise, and should be
           requested sufficiently in advance of the deadlines established in the Court’s initial
           case management order. Telephonic appearances will not be allowed.
           The moving party’s letter shall be submitted at least seven (7) business days prior
           to the proposed conference date and must explain the grounds for the motion.
           The letter shall be no more than three single-spaced pages in length, including any
           attached exhibits or other supporting papers. Within three (3) business days after
           receipt of the letter, any party who will oppose the motion must file a written
           response addressing the substance of the moving party’s letter, with a copy to
           Chambers and the moving party. This response shall also be limited to three
           single-spaced pages, including any attached exhibits or supporting papers.
           This pre-filing requirement does not apply to either side in cases where one party
           is self-represented. This pre-filing requirement also does not apply to habeas
           corpus petitions or motions in Social Security appeals.
     b.    One Motion Per Side: All issues shall be contained within one motion, may not
           exceed twenty-five pages in length, and shall conform to Civil Local Rule 7-2.
           Only one summary judgment motion may be filed per side, absent leave of
           court. Leave of court to file more than one motion may be requested if multiple
           parties comprise one or both sides. This issue will be addressed at the Pre-filing
           Conference.



                                             5
Case 4:21-cv-04772-YGR Document 159-1 Filed 08/04/21 Page 6 of 9




c.   Separate Statements: Any party moving for summary judgment or opposing
     summary judgment is required to submit a separate statement as set forth herein.
     1.      Supporting Separate Statement: Parties moving for summary judgment
             must include a separate, short and concise statement of the material facts
             as to which the moving party contends there is no genuine issue to be tried
             (“Supporting Separate Statement”). The Supporting Separate Statement
             must: (1) identify the issue or claim number(s) to which the fact relates;
             and (2) list each asserted material fact and the record evidence (e.g.,
             deposition, declaration, discovery response). Upon filing, the moving
             party shall provide the separate statement to all other parties in an
             electronic, word-processing format for ease of response thereto. The
             Supporting Separate Statement must follow this format:

           Issue No.    Moving Party’s Undisputed Material Facts and             Opposing
                                   Supporting Evidence                            Party’s
                                                                                 Response
                                                                                   and
                                                                                Supporting
                                                                                 Evidence
          Issue 1       Fact 1. Doe Co. and Acme Co. entered into a
          (Doe cannot   written contract for sale of widgets.
          establish     Roe Declaration at 2:17-21 and Exh. A [contract].
          breach of
          contract)
          Issue 1       Fact 2. Widgets were received by Doe’s
                        headquarters on December 1, 2010.
                        Roe Declaration at 3:14-19 and Exh. B [signed
                        invoice].

     2.      Responsive Separate Statement: The papers opposing a motion for
             summary judgment shall include one Responsive Separate Statement
             which: (1) incorporates the facts in the moving separate statement; (2)
             provides a response to each of the facts in the correspondingly numbered
             paragraph in the moving separate statement; and (3) identifies any
             additional material facts that the party contends will establish a genuine
             issue to be tried. For each fact, the Responsive Separate Statement shall
             state whether the party contends the fact is disputed and the evidence
             establishing any dispute. These requirements also apply to any response
             to additional material facts raised in the opposition.
             If the opposing party contends that the fact is in dispute, the party must
             cite to evidence in the record which establishes the dispute. Responsive
             Separate Statements must follow this format:




                                       6
Case 4:21-cv-04772-YGR Document 159-1 Filed 08/04/21 Page 7 of 9




           Issue No.       Moving Party’s Undisputed Material            Opposing Party’s
                             Facts and Supporting Evidence                Response and
                                                                            Supporting
                                                                             Evidence
          Issue 1 (No    Fact 1. Doe Co. and Acme Co. entered into      Undisputed.
          breach of      a written contract for sale of widgets.
          contract)      Roe Decl. at 2:17-21 and Exh. A
                         [contract].
          Issue 1        Fact 2. Widgets were received by Doe  Disputed. No
                         Co.’s headquarters on December 1, 2010.
                                                               widgets were
                         Roe Decl. at 3:14-19 and Exh. B [invoice].
                                                               received. Jackson
                                                               Decl., Exh. B [Smith
                                                               Depo.] at 21:04-
                                                               23:19.
                    OPPOSING PARTY’S ADDITIONAL MATERIAL FACTS
          Issue 1       Additional Fact 3: An empty crate was  Jackson Declaration,
                        delivered to Doe Co.’s headquarters on Exh. B [Smith
                        December 1, 2010.                      Depo.] at 32:06-
                                                               33:12.

     3.        Page Limits for Separate Statements: Unless a party has obtained prior
               permission from this Court, the Supporting Separate Statement is limited
               to no more than fifteen (15) pages, and the Responsive Separate Statement
               is limited to no more than five (5) additional pages beyond the number of
               pages in the opening statement.
     4.        Attestation Required for Separate Statements: The Supporting and
               Responsive Separate Statement each must be signed by counsel (or by the
               party, if unrepresented by counsel) who has reviewed the document and
               can attest as follows: “I attest that the evidence cited herein fairly and
               accurately supports [or disputes] the facts as asserted.”

d.   Evidence Submitted: Parties shall underline, highlight, or otherwise specify lines
     of the documents and transcripts upon which they rely in support of or opposition
     to a motion. As noted in paragraph 5(f), parties are encouraged to submit
     chambers copies of their briefing in an electronic format with hyperlinks to the
     evidence.
e.   Cross-Motions: Any cross-motion for summary judgment shall be contained
     within the opposition to any motion for summary judgment, shall contain twenty-
     five (25) pages or less, and shall be filed fourteen (14) days after the filing of the
     motion. The reply to a motion may contain up to fifteen (15) pages, shall include
     the opposition to any cross-motion, and shall be filed seven (7) days after the
     filing of the opposition. (See Civil Local Rule 7-3). The Court may, sua sponte or
     pursuant to a motion under Civil L.R. 6-3, reschedule the hearing so as to give a
     moving party time to file a reply to any cross-motion.


                                        7
       Case 4:21-cv-04772-YGR Document 159-1 Filed 08/04/21 Page 8 of 9




10.     Experts and their Reports. All witnesses who will provide expert testimony under
Federal Rule of Evidence 702, 703, or 705, whether retained or non-retained, must be disclosed
and must provide written reports in compliance with Federal Rule of Civil Procedure
26(a)(2)(B). All expert reports shall number each paragraph to facilitate any motion practice
challenging the specifics of any opinions and shall include a table of contents. The reports shall
also include an executive summary of each opinion to be proffered.
       Any percipient witness who may also testify at trial with technical expertise akin to an
independent expert shall be identified by name no later than the date of expert disclosures to
allow for deposition, if necessary.
       At the time of disclosure of a written report, the disclosing party must identify all written
materials upon which the expert relies in that report and produce those materials if they have not
done so previously.
11.     Motions to Seal. For documents submitted in connection with administrative motions to
seal, parties shall provide chambers copies of the unredacted documents with proposed redacted
material highlighted, as required Civil Local Rule 79-5(d)(1)(D), only. Do not submit chambers
copies of the redacted versions of documents sought to be sealed.
       a.      When a designating party files a declaration in support of another party’s motion
               to seal, as required by Civil Local Rule 79-5(e)(1), the designating party must
               indicate whether they join the administrative motion to seal in whole or in part. If
               the designating party narrows the submitting party’s sealing request(s), the
               designating party must specify the requests they concede should not be granted,
               and submit both: (1) an unredacted version of the document highlighting the
               narrowed proposed redacted material, and (2) a proposed order consistent with the
               narrowed request(s).
       b.      Proposed orders on administrative motions to seal must conform to the following
               format:
                  Document or Portion of Document            Evidence Offered in         Ruling
                       Sought to be Sealed                   Support of Sealing
                Motion at page 2, lines 10–11               Jones Declaration ¶ 1
                Motion at page 5, lines 4–17                Jones Declaration ¶ 2

12.     Motions for Leave to Amend. Parties seeking leave to amend their pleadings shall
submit a redline comparison with the operative pleading to ygrpo@cand.uscourts.gov at the time
of filing their request to amend. This requirement does not apply to self-represented parties.

13.     Securities Cases. Within 14 days of service of the complaint (or consolidated
complaint), the plaintiff shall file a chart summarizing the information required by 15 U.S.C. §
78u-4(b)(1) and (2), specifically identifying the allegations in the operative complaint as follows:
(a) each statement alleged to have been false or misleading; (b) the speaker, date, and medium by
which the statement was made; (c) the reason(s) the statement was false or misleading when
made; and (d) the facts alleged to show that defendant(s) knew the statement false and/or
misleading. The chart should clearly identify which statements or omissions are attributable to


                                                 8
       Case 4:21-cv-04772-YGR Document 159-1 Filed 08/04/21 Page 9 of 9




which defendants and, for each such defendant, the facts alleged which give rise to a strong
inference that the defendant acted with the required state of mind at the relevant time. The chart
must strictly adhere to the allegations in operative complaint and may not include any new
or supplemental information or explanation. The chart should be organized in the following
format:
 Statement The                  False and            Reasons Statements      Facts Giving Rise
 No.       Speaker(s),          Misleading           Were False and          to a Strong
           Date(s), and         Statements           Misleading When         Inference of
           Medium                                    Made                    Scienter
 1         When: [date]         [Direct quotation    [Summarize              [Summarize
           Where: [e.g.         of the alleged       arguments on falsity    arguments on
           Press release]       false and            with specific           scienter with
           Speakers: [e.g.      misleading           references to           specific references
           CEO]                 statements.]         paragraphs in the       to paragraphs in the
           (Compl. ¶ __)                             complaint.]             complaint.]

14.     Communication with Court. Parties shall not contact Judge Gonzalez Rogers or her
chambers staff directly by telephone, facsimile, or any other ex parte means, but may contact
Courtroom Deputy Frances Stone at (510) 637-3540 with appropriate inquiries. Parties
should list their email address as well as their telephone numbers on their papers to facilitate
communication with the Courtroom Deputy. All counsel listed on the parties’ briefing must be
fully apprised of the status of the pending matter and must be authorized to respond to calendar
settings by the Court.

15.     Service of Standing Orders. Plaintiff (or in the case of removed actions, any removing
defendant) is directed to serve copies of this Standing Order in Civil Cases and the CAND CMC
Order at once upon all parties to their action, and upon those subsequently joined, in accordance
with the provisions of Federal Rules of Civil Procedure, Rules 4 and 5, and to file with the Clerk
of the Court a certificate reflecting such service, in accordance with Civil Local Rule 5-6(a).

16.      Notices of Settlement. Any notice of settlement sent to the Court must be signed by all
parties to the settlement. Electronically filed notices shall be signed pursuant to Civil Local Rule
5-1(i), including, if applicable, a filer’s attestation as provided by Civil Local Rule 5-1(i)(3).

17.    Pronouns/Titles. Parties and attorneys may indicate their pronouns and titles (e.g. Mr.,
Ms., Mx.) by including them in the name block or signature line of their pleadings, or by
submitting a letter directed to chambers.

       IT IS SO ORDERED.

Dated: April 28, 2021

                                                         YVONNE GONZALEZ ROGERS
                                                         United States District Judge




                                                 9
